Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated August 24, 2021 is acknowledged.
Claims 1-17 are pending.
Claims 1, 4 and 8 are currently amended.
Claims 12-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-11 as filed on August 24, 2021 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the abstract, all previous objections to the abstract of the specification are withdrawn.
In view of the amendment of claims 1 and 8, the previous objections to claims 1 and 8 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities: 
Claim 8:  “obtained from” should presumably be deleted consistent with the amendment of the antecedent in claim 1 and “comprised independently from another” should recite “independently” consistent with the amendment of the antecedent in claim 1. 
Claim 9:  “the inorganic material” should presumably recite “the particles”.
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (WO 2016/198537, published December 15, 2016, filed June 9, 2016, IDS reference filed March 16, 2020) in view of Nakade et al. (US 2002/0172697, published November 21, 2002).
Although Vidal has a common assignee and a common inventor with the instant application, Vidal qualifies as prior art under both 35 UCS 102(a)(1) and 35 USC 102(a)(2).

Vidal teach cosmetic compositions containing novel ordered macroporous materials useful for optically enlightenment or for modifying the color of human keratinous material and for homogenizing the color of complexion by an immediate effect (page 1, lines 4-7), as required by instant claim 2.
	The macroporous material comprises spherical pores having an average diameter ranging from 50 nm to 10 microns, the pore diameter varying by no greater than 20% (abstract; page 10, lines 27-28; page 11, lines 1-6; Examples), as required by instant claims 3 and 4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  
	The macroporous material is in the form of particles having an average largest dimension ranging from 1 to 50 microns (abstract; page 10, lines 11-13), as required by instant claims 5 and 6.  The particles have a full volume fraction from 1 to 20% (page 11, lines 12-13), as required by instant claim 9.  The particles comprise a continuous phase comprising an 2 or SiO2 (page 11, lines 19-32), as required by instant claims 7 and 8.
	The cosmetic compositions comprise 0.1 to 30 wt% of the macroporous material (page 25, lines 27-31), as required by instant claim 10.  The compositions may also contain adjuvants inclusive of UV-screening agents (page 27, lines 4-8), as required by instant claim 11.
	Vidal do not specifically teach or exemplify an embodiment wherein particles having an external diameter and an internal pore diameter falling entirely within the instantly claimed ranges are applied to human skin in need thereof as required by instant claims 1 and 2.  However, Vidal specifically teach and exemplify embodiments of particles having external diameters and internal pore diameters which overlap the instantly claimed ranges and Vidal specifically teach the particles are useful for optically enlightenment or for modifying the color of human keratinous material and for homogenizing the color of complexion by an immediate effect.  In view of the overlapping ranges, the particles of Vidal render obvious the instantly claimed particles and in view of the results achieved by Vidal it would have been prima facie to one of ordinary skill in the art before the effecting filing date of the claimed invention to apply the particles of Vidal to the skin of humans in need of achieving said results, e.g., in need of homogenizing the complexion (reducing irregularities of skin).
	Vidal do not specifically teach or exemplify an embodiment wherein the inorganic material is made of a network of covalently bonded metal oxide / TiO2 and metalloid / silica as required by claims 1 and 8.
	This deficiency is made up for in the teachings of Nakade.
	Nakade teach a metal / titanium oxide organopolysiloxane hybrid powder, wherein a silicon atom is bonded by covalent bond with a metal atom through an oxygen atom; heat as required by instant claims 1 and 8.  The powder imparts natural makeup and UV screening effects when blended into cosmetic compositions (abstract; paragraph [0029]).  The hybrid powder is superior to conventional titanium oxide (paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inorganic material of the continuous phase of the particles of Vidal to comprise a hybrid of metal / titanium oxide and silica wherein a silicon atom is bonded by covalent bond with a metal / titanium atom through an oxygen atom as taught by Nakade because the hybrid material is superior to conventional titanium oxide alone and because the hybrid material yields a powder that imparts natural makeup and UV screening effects when blended into cosmetic compositions.  There would be a reasonable expectation of success because Vidal teach the inorganic material may comprise TiO2 or SiO2 and because Vidal, as a whole, concerns cosmetic compositions which may comprise inter alia UV screening agents. 


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet et al. ‘746 (WO 2011/045746, published April 21, 2011, of record) in view of Simonnet et al. ‘741 (WO 2011/045741, published April 21, 2011, of record); Arraudeau et al. (US 5,223,559, published June 29, 1993, of record); and Nakade et al. (US 2002/0172697, published November 21, 2002).
	Simonnet ‘746 teach a method of coloring and/or lightening human keratinous material and a method of modifying the spectral reflectance of human keratinous material comprising the application of a cosmetic composition comprising a dispersion of photonic particles comprising a ordered) arrangement of voids in a crosslinkable matrix (title; abstract; paragraph bridging pages 7 and 8; page 8, lines 5-9; Figure; claims).
	The photonic particles have a form factor of less than 2; the photonic particles may be spherical (abstract; page 8, lines 29-34).  The mean size of the photonic particles may range from 1 to 500 microns (page 9, lines 1-5; claim 15), as required by instant claims 5 and 6.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  The voids of the photonic particles are obtained from nanoparticles; the nanoparticles have a mean size in the range of 100 to 500 nm, may be spherical in shape, and may be 15% monodisperse or better (page 9, line 19 through page 16, line 19, in particular, page 15, lines 24-31 and page 10, lines 21-31), as required by instant claims 3 and 4.  The ratio of the volume occupied by the nanoparticles to the matrix may vary from 99/1 to 80/20 (page 11, lines 3-8), as required by instant claim 9.
	The cosmetic composition comprises 0.1 to 20 wt% of the photonic particles (page 9, lines 6-9), as required by instant claim 10.  
	The cosmetic composition may comprise at least one additive such as sunscreens (paragraph bridging pages 29 and 30; also pages 30-41), as required by instant claim 11.  
	Simonnet ‘746 do not specifically teach applying to human skin in need thereof of a composition comprising particles having an inorganic material as the continuous phase, the inorganic material comprising a metal oxide and a silica in the form of a covalent network as required by claims 1 and 2.
2, Fe2O3 or/and Al2O3 as required by claim 7.
	Simonnet ‘746 do not teach the inorganic material comprises TiO2 and SiO2 as required by claim 8.
These deficiencies are made up for in the teachings of Simonnet ‘741,  Arraudeau and Nakade.
	Simonnet ‘741 teach photonic particles comprising a matrix; the matrix may be inorganic or organic (title; abstract; pages 15-18; Figures; claims).  Organic matrixes may be crosslinkable (page 15, lines 15-26).  Inorganic matrixes are metallic oxide matrixes, especially SiO2 or TiO2 (page 18, lines 6-8), as required by instant claims 7 and 8.
	Arraudeau teach particles that have a spherical shape blur the relief of skin; the nature of the particulate material is not determinative (title; abstract; column 1, line 53 through column 2, line 2; column 7, lines 46-53).  The spherical particles have dimensions from 0.5 to 25 microns (column 3, lines 33-36).  Spherical particles include spherical silica, spherical titanium dioxide and synthetic possibly crosslinked polymers (column 3, lines 37-53). 
Nakade teach a metal / titanium oxide organopolysiloxane hybrid powder, wherein a silicon atom is bonded by covalent bond with a metal atom through an oxygen atom; heat treatment yields a titanium oxide silica composite (title; abstract; paragraph [0037]; claims), as required by instant claims 1 and 8.  The powder imparts natural makeup and UV screening effects when blended into cosmetic compositions (abstract; paragraph [0029]).  The hybrid powder is superior to conventional titanium oxide (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the matrix of the photonic particles of Simonnet ‘746 to 2 or TiO2 as taught by Simonnet ‘741 because such inorganic matrixes are taught to be obvious variants of crosslinkable organic matrixes by Simonnet ‘741 in photonic particles.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the spherical photonic microparticles of Simonnet ‘746 in view of Simonnet ‘741 to skin in need of blurring the relief (reducing irregularities) because Arraudeau teach microparticles of any material inclusive of silica and titania having a spherical shape to blur the relief of skin.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spherical photonic microparticles of Simonnet ‘746 in view of Simonnet ‘741 within compositions according Arraudeau in order to provide a new composition capable of blurring the relief of skin upon topical application thereof to a human in need thereof.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inorganic material of the continuous phase of the spherical photonic microparticles of Simonnet ‘746 in view of Simonnet ‘741 to comprise a hybrid of metal / titanium oxide and silica wherein a silicon atom is bonded by covalent bond with a metal / titanium atom through an oxygen atom as taught by Nakade because the hybrid material is superior to conventional titanium oxide alone and because the hybrid material yields a powder that imparts natural makeup and UV screening effects when blended into cosmetic 2 or SiO2 and because Simonnet ‘746, as a whole, concerns cosmetic compositions which may comprise inter alia sunscreens. 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they substantially moot in view of the modified / new grounds of rejection necessitated by Applicant’s amendments.
	Applicant’s citation to the instant specification and in particular to the examples has been carefully considered.  While exemplary particles M1, M2 and M3 impart different transparency / haze when applied as a cosmetic than particles M5, M6 and M7 (pages 27-30, Tables 1-4), the difference is attributed to a different spatial arrangement of the cavities rather than to the material per se (page 30, lines 10-14):

    PNG
    media_image1.png
    178
    851
    media_image1.png
    Greyscale

That is, Tables 1 and 2 clarify that the difference in spatial arrangement is due to the larger PMMA template spheres in M5-M7 than in M1-M3 and corresponding larger pores in M5-M7 than in M1-M3 when the PMMA template spheres are removed.  
	Applicant’s assertion that neither Simonnet reference describe a three-dimensional ordered porous structure is unpersuasive at least because the Simonnet ‘746 reference discloses “a diffracting arrangement of voids” in the abstract thereof and the Simonnet ‘741 reference discloses “a diffracting arrangement of hollow nanoparticles” in the abstract thereof.  It is not 
	Therefore, the evidence of record does not outweigh the evidence supporting prima facie obviousness and the rejections are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lim et al. (US 2013/0263919) teach hybrid metal oxides having a network structure that includes an oxygen atom that is covalently bonded to a first metal and a second metal; the first metal and the second metal are independently selected from inter alia titanium, zinc and silicon (title; abstract; Figure 1; paragraphs [0036]-[0037]; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633